In so far as the opinion holds that upon the facts found the court did not err in entering judgment for the plaintiff, I disagree on the ground that there was no sufficient memorandum to satisfy the Statute of Frauds. Since the finding shows that the house referred to in the agreement *Page 475 
was the only one on Ann Street Extension, a piece of land fronting on that street of a width coextensive with that of the house may be said to be identified by the agreement, but there is nothing therein to fix the location of either the east or the west boundary of the sixty-five foot strip of land in question. So far as appears, these boundaries could be shifted a number of feet to either the east or the west without doing violence to the provisions of the memorandum. "If the description can be identified by proof of some extraneous fact, that may be done, although, if it be necessary to add a term to the description, that cannot be done." Gendelman v. Mongillo,96 Conn. 541, 547, 114 A. 914. As that case, which was upon appeal from a judgment on demurrer, and all of the cases discussed in that opinion, pages 547 to 549, clearly indicate, parol evidence cannot avail unless there is a sufficient description or reference in the agreement to afford basis for identifying and definitely locating the specific property in question. In the determination of the present appeal, it is the facts found by the court, and not parol evidence which might be offered, which control in applying this principle.
As was stated by the court in Michelson v. Sherman,310 Mass. 774, 778, 30 N.E.2d 633, in addition to what is quoted in the majority opinion, "In order to satisfy the requirements of the statute the memorandum must contain a description of the land sold that applies to one parcel of land only." This principle is of particular significance in this case, where, as there, the land contracted to be sold was but a part of a larger tract held in common ownership. The finding that at the time of the agreement the defendants "owned a certain piece or parcel of land" bounded northerly "by Ann Street Extension, *Page 476 
65 feet" and easterly by Mary Civale's land, in the absence of any finding that this tract was ascertainable by markers on the land or otherwise, is insufficient to identify this as the land agreed to be conveyed, inasmuch as it is further found that the defendants also owned the land south of and west of this "certain piece." That the defendants, when the agreement was made, also owned a certain piece of land of the same 65 by 160 foot dimensions, bounded northerly on Ann Street Extension but not bounded easterly on Mary Civale's land, is equally clear upon the facts as found. It is therefore my conclusion that, without a finding that the land was ascertainable as above stated, the agreement cannot be held to "contain a description of the land sold that applies to one parcel of land only," and therefore the court erred in rendering judgment for the plaintiff.